﻿We should like you, Sir, to convey our greetings to comrade Peter Florin on his unanimous election to the presidency of the General Assembly at its forty-second session. We wish him every success in the discharge of his lofty and responsible functions.
The forty-second session of the General Assembly is taking place at a crucial turning-point. It is called upon to make use of all its authority in order to consolidate the positive changes in world affairs, overcome confrontational stereotypes and put into practice the new political thinking in international relations.
There has emerged in international affairs a certain encouraging movement towards the realization of the aspirations of the peoples of the world for the preservation of peace and the strengthening of security. These hopes have not been brought about by unfounded optimism or by wishful thinking. There has appeared on the political horizon a real prospect for achieving agreements on the most pressing problem of reducing nuclear arms and improving the international atmosphere as a whole.
What exactly do we have in mind? Above all, what we have in mind is the agreement in principle between the USSR and the United States to conclude a treaty on the complete elimination of two classes of nuclear missiles: shorter-range and medium-range. For the first time in history the idea of nuclear disarmament is close to fruition. Should this very first - and hence especially difficult - step be accomplished, international relations would be placed on an entirely new footing. Such agreement would have not only a major political and military significance, but would also change the whole situation psychologically. After all, up to now there has been only a process of building up nuclear arsenals.
Secondly, Reykjavik and the Soviet-United States talks in Washington have shown that, given political will, it is possible, in principle, to cut back substantially the strategic offensive arms of the two biggest nuclear Powers, provided that the Treaty on anti-ballistic missiles (ABM) is strictly complied with. Given a mutual desire, agreement on a 50-per-cent reduction in their strategic offensive arms could become a reality as early as the first half of 1988.
Our optimism is bolstered by the progress made at the Geneva talks in the framework of the Conference on Disarmament, where the representatives of the countries are on the verge of concluding a convention on banning chemical weapons and destroying stockpiles of such weapons. Favourable conditions for such a change of course have been created as a result of the deliberate choice made by States in favour of restraint and self-imposed limitations. 
The sphere of the sensible, responsible and rational organization of  international affairs is expanding, albeit timidly, before our very eyes". That is the conclusion reached by Mikhail S. Gorbachev, General Secretary of the Central Committee of the Communist Party of the Soviet Union, in his article "The reality and the guarantees of a secure world", which has been perceived by world public opinion as a doctrine of a world free from nuclear weapons and violence.
The article, which was timed to coincide with the opening of the session of the United Nations General Assembly, contains some anxious thoughts on what could be done, and how, by the community of nations to make peace a political reality even before the end of this century. It emphasizes that natural processes are spontaneously creating a situation where our complex and diverse world is becoming increasingly interrelated and interdependent, and this world is increasingly in need of machinery to enable us to discuss together - in a responsible fashion and at a representative level - and deal together with its common problems; and it is the United Nations that was intended to constitute such machinery. 
The Ukrainian SSR has always supported, and continues to support, the idea of enhancing the role of the United Nations as an irreplaceable instrument of peace and harmonization of the efforts of States, as well as the idea of strengthening the political, legal and moral status of the United Nations and making its activities more democratic. Our commitment to this Organization was reaffirmed once again with the utmost clarity during the recent visit to the Ukrainian SSR by the Secretary-General of the United Nations, Mr. Perez de Cuellar.
Today, international relations cannot be built if the interests of all States are not taken into account. The balance of interests should be observed, for it alone produces sensible policies. To that end, we must therefore learn to harness our national interests to purposes common to all mankind. All this is felt especially keenly here at the United Nations.
In the kaleidoscope of problems posed by our times, one task stands out: to ensure the survival of mankind and save it from nuclear self-annihilation. The arms race, produced by the wrong-headed strategy of nuclear deterrence and containment, is crippling the life of civilization on Earth; it consumes annually nearly $1 trillion - funds so badly needed to ease the plight of hundreds of millions of people suffering from poverty, hunger and disease.
Is it possible that, at the end of the twentieth century, we will allow the clangour of the anvils that are forging the weapons to drown out the voice of reason and warning? Is it really possible that we are incapable of combining the capabilities and the will of States and peoples in order to rid mankind of the prospect of total destruction?
For the sake of the survival of mankind, for the sake of its salvation and development, for the sake of the life of present and succeeding generations, it is imperative that all the strength, authority and influence of the United Nations be devoted to the cause of creating a nuclear-free and non-violent world.
Outside the movement towards a nuclear-free and non-violent world - and this is our profound conviction - there is not and cannot be any path to the progress of mankind. This conclusion underlies the new political thinking, which we believe is meeting with the understanding of all sensible men and women. The looming danger of the destruction of civilization makes it imperative, indeed vital, for diverse social and political forces to unite and create a coalition of political realism, reason and good will.
The new political thinking and the foreign policy that goes with it, which is based on an objective analysis of the world of today, presuppose a sober and judicious view of the diversity of forces that make up world politics, and emanate from the awareness of the responsibility for the survival of mankind. They are oriented towards the development and building of trust among nations, towards the actual implementation of the principle of the peaceful coexistence of States as the supreme universal norm in relations between nations. An important step in that direction would be the adoption by the forty-second session of the General Assembly of a declaration on the renunciation of the threat or use of force in international relations.
It was the criterion of common human values that guided the socialist States, including the Ukrainian SSR, when they proposed in the United Nations the initiative to establish a comprehensive system of international peace and security. The co-sponsors of the proposal proceeded from the principle of the indivisibility of international security, which cannot but be global and equal for all and which must encompass the military, political, economic, environmental and humanitarian spheres. Such a security system would lead to the building of a nuclear-free world, where the threat or the use of force would be ruled out and relations among nations would be built in a spirit of mutual respect, friendship and co-operation. The ongoing broad exchange of views in the United Nations on these matters confirms the fact that the socialist countries' initiative is aimed at surmounting confrontational approaches and establishing civilized norms of relations and an atmosphere of mutual understanding and trust in the practice of international affairs.
The delegation of the Ukrainian SSR is in favour of continuing and developing constructive international dialogue, for the purpose or jointly searching for ways and means of shaping a comprehensive system of international peace and security and adopting concrete measures to provide material, political, legal, moral and psychological safeguards for a world free from the nuclear threat. What the socialist countries are proposing to the world community is not a short-term concept but a long-term, rational programme that invites everyone to strive for peaceful and mutually beneficial international relations. The Ukrainian SSR expresses the hope that the United Nations will make a substantial contribution to the establishment of a comprehensive system of international peace and security, in strict compliance with the Organization's purposes and principles and on the basis of its Charter, and will act as that system's effective and authoritative guarantor.
Thus, the concept of security, as we see it, is both a new political and philosophic vision of the age which mankind has entered and a programme of concrete actions to ensure practical movement towards a nuclear-free and non—violent world and - from the historical standpoint - towards a demilitarised world. Arms limitation and disarmament undoubtedly form a foundation for the edifice of general security. On 15 January 1986 the Soviet Union proposed a programme to rid the world of nuclear weapons. This document contains clear-cut stages stretching to the year 2000 - a world without means of mass destruction,- a peaceful outer space, the restriction of the military potentials of States to the limits of reasonable sufficiency. Its significance lies in the fact that it marks the beginning of the process of merging new political thinking with practice.
We proceed from the belief that it is impossible to resolve completely the questions of nuclear disarmament within the sole framework of relations between the Union of Soviet Socialist Republics and the United States of America, Here, the United Nations - which, I must say, plays a unique role in the movement towards a nuclear-weapon-free world - can and should make an important contribution· The Ukrainian SSR would like to see the most made of the Organization's potential for that purpose, putting to use all existing negotiating mechanisms, including such an important body as the Security Council·
The question of banning nuclear tests occupies a special place in the whole range of nuclear disarmament problems· The critical need to resolve that question is explained by the fact that the reduction of nuclear arsenals cannot in itself, without the banning of nuclear--weapon tests, solve the problem, since it leaves open the possibility of modernizing the remaining part of such weapons - that is of developing ever-more-sophisticated and deadly nuclear weapons. Hence, a nuclear-test ban is a concrete step towards the genuine elimination of nuclear arms.
The document entitled "Basic Provisions of a Treaty on the General and Complete Prohibition of Nuclear Tests", submitted by the socialist countries at the Conference on Disarmament in Geneva, provides good opportunities for constructive talks on this subject- The delegation of the Ukrainian USSR believes that dealing with this question in practical terms as soon as possible would be in keeping with the will of the overwhelming majority of States. We hail the agreement between the Soviet Union and the United States to start before 1 December full-scale negotiations on the limitation and, ultimately, the total cessation of nuclear tests.
The agreement signed between the Soviet Union and the United States on the establishment of nuclear-risk-reduction centres deserves our approval. The Ukrainian SSR supports the Secretary-General's proposal for the establishment of a multilateral centre to reduce the threat of war. In our view, a direct communication line linking United Nations Headquarters with the capitals of the permanent members of the Security Council and the place where the Chairman of the Non-Aligned Movement is located could serve the same purpose. 
The socialist States propose a peaceful alternative to counter irrational bids for nuclear supremacy. The Ukrainian SSR calls upon all countries to take an active part in implementing the programme to establish an international regime for the safe development of nuclear energy production, which provides for a whole series of material, scientific and technological measures, supplemented by international legal norms and agreements. The programme could prevent people from making errors and from incurring incidents fraught with dire consequences for their life and health .
The prevention of an arms race in outer space is yet another concern for all mankind. Preparations for "Star Wars" should not be allowed to become irreversible and to create insurmountable obstacles to disarmament. We are convinced that the strategic defence initiative programme is disastrous. This is recognized by many people, including people in the United States. The strategic defence initiative is an exclusively militaristic programme designed to gain military superiority and undermine strategic stability in the world.
In this key area the lack of realistic policies is particularly severe. Concrete actions are needed· First, the Treaty on the Limitation of Anti-Ballistic Missile Systems, which is the corner-stone of strategic stability, should be strictly complied with.
It is time for the talks on concluding an agreement or agreements to prevent an arms race in outer space to begin at the Conference on Disarmament in Geneva. The objective of the talks could be agreements on such problems as the prohibition of weapons systems of the space-to-space and space-to-Earth type, the non-development of new anti-satellite weapons and the elimination of existing weapons of this type, and guarantees of the immunity of man-made Earth satellites. It is also necessary to concentrate efforts on solving as soon as possible another urgent problem - ridding the world of chemical weapons. I have already said that promising progress has been made at the talks within the framework of the Geneva Conference on Disarmament. The proposals put forward there recently by various States clear the way to agreement. The proposal to proceed on the basis of the need to make legally binding the principle of mandatory challenge inspections without the right of denial is a concrete contribution to the success of the talks.
We reiterate our support for the initiatives taken by the German Democratic Republic, Czechoslovakia, Bulgaria and Romania to establish zones free from chemical weapons in Central Europe and the Balkans.
The movement towards genuine security through disarmament presupposes, in addition to the elimination of the weapons of mass destruction, urgent agreed on reductions in conventional arms and armed forces. The socialist countries have repeatedly stated their readiness to go as far as other countries are prepared to go on this question. As will be recalled, to confirm their readiness they made specific proposals in June 1986 on a substantial reduction of armed forces and armaments in Europe from the Atlantic to the Urals, subject to far-reaching verification.
The co-ordination and implementation of exhaustive measures for international control over disarmament and permitted military activities, including verification at foreign military bases, and the adoption by all nuclear Powers of defensive military doctrines would make it possible radically to consolidate confidence among States.
The Ukrainian SSR supports the initiative of the Polish People's Republic for a reduction of armaments and a strengthening of trust in central Europe, known as the Jaruzelski plan. I emphasize our conviction that the release of financial resources and intellectual potential for the purposes of social and economic development, including that of developing countries, should form an integral part of all disarmament measures. We believe that every step on the way to arms reduction should not only increase the security of nations but also provide more resources for raising the standards of living of the peoples. Our position was clearly reflected in the memorandum "Disarmament for development" submitted by the socialist countries at the recent International Conference on the Relationship between Disarmament and Development.
The edifice of peace cannot be solid if any part of it is not covered by the security system. That is why the Ukrainian SSR is firmly in favour of settling conflict situations and eliminating regional focuses of tension.
Particularly prominent among them is the Middle East conflict, one of the oldest and most explosive hotbeds of international tension. The development of the situation in the Middle East has made abundantly clear the failure of reliance on military force, confrontation or separate deals. Genuine settlement is possible only through the withdrawal of Israeli troops from all Arab territories occupied since 1967, the exercise by the people of Palestine of their inalienable right to self-determination and to the establishment of their own independent State, and a guarantee of the right of all countries in the region to secure existence and development. The convening, under United Nations auspices, of a plenipotentiary international Middle East conference, with the participation, on an equal footing, of all the parties concerned, including the PLO as the sole, legitimate representative of the Palestinian people, and the permanent members of the Security Council, would be a reasonable and correct way to bring about a just peace in the region. A broad international consensus has emerged in favour of convening such a conference. The position of the present Israeli Government is the only stumbling-block.
It is at the negotiating table that political solutions to the issues between Iran and Iraq and an end to the fratricidal war between them should be sought.
The build-up by the United States and some other North Atlantic Treaty Organization countries of a massive naval presence in the relatively confined area in which the war is raging is fraught with unpredictable grave consequences.
The Ukrainian SSR supports implementing Security Council resolution 598 (1987) in full, maintaining and consolidating on that basis the unity of action of its permanent members. We attach particular significance to political efforts within the United Nations framework to switch the Iran-Iraq conflict onto the track of a peaceful solution. We believe that the Secretary-General can play a big part in finding a just settlement acceptable to both sides. 
The interests of universal security, like the vital interests of the Cypriot people, urgently require collective international efforts to remedy the crisis situation in Cyprus. The proper way to resolve this problem, as we see it, would be to call, within the United Nations framework, a representative international conference which would be in a position to work out essential components of an agreement such as the demilitarisation of the island and the establishment of a system of effective international guarantees of the independence, sovereignty, unity, and territorial integrity of the Republic of Cyprus. We support the good offices mission of the Secretary-General and the active role of our Organization in this matter. 
The Ukrainian Soviet Socialist Republic shares the anxiety of the world community about the explosive situation in Central America, We strongly demand that an end be put to the United States Administration's interference in the affairs of Nicaragua, and declare our firm solidarity with the just struggle of the Nicaraguan people. It is possible to attain mutually acceptable solutions in that region, as is conclusively borne out by the agreements reached by the Central American States concerning ways of securing lasting peace in the region. 
It would be in the interests of international peace and security to settle promptly the conflict in southern Africa, which continues to be a dangerous hotbed of tension. The apartheid regime in South Africa is stepping up its repression of the country's indigenous population, pursuing its strategic course of destabilizing the front-line States, bringing military and political pressure to bear upon them, and is continuing its occupation of Namibia. It is not merely changes by way of so-called reforms but rather a complete and definitive elimination of apartheid that is the indispensable condition for achieving peace and security in the region. The Ukrainian SSR strongly supports the call by African States for the introduction of all-embracing mandatory sanctions against the racist regime of South Africa, in accordance with the United Nations Charter.
A good basis for normalizing the situation in South-East Asia is the realistic proposal by Viet Nam, Laos and Kampuchea for the establishment of a zone of lasting peace, stability and co-operation in the region. The national reconciliation policy launched by the Government of the People's Republic of Kampuchea would facilitate the early and real attainment of those goals.
The Ukrainian SSR associates itself with the course advocated by the People's Democratic Republic of Korea, namely the withdrawal of United States troops from South Korea and the reunification of the country on a democratic basis, without outside interference. We fully support the proposal by the People's Democratic Republic of Korea to turn the Korean peninsula into a nuclear-free zone.
We have dwelt on just a few hotbeds of tension. Their elimination and the prevention of new crises and conflicts at the regional and global levels is part and parcel of efforts to shape a comprehensive system of international peace and security. An important part of that, concept relates to the economic aspects. Changes in the world economy and in international economic relations, like changes in the political sphere, are characterized by their growing interrelationship.
This is where the interdependence of States is likely to manifest itself most conspicuously, yet# given the existing international economic order, the consequences of that interrelationship affect various countries in a hideously lopsided way, grossly infringing the elementary notions of equality, justice and honesty. Some reap billion-dollar profits while others are slipping further into the abyss of economic and financial collapse. All this is fraught with the most serious political implications.
The existence in international economic relations of such potentially explosive elements as non-equivalent exchanges, the bondage of debt and other forms of neo-colonialist plundering of the developing nations involves a real danger of upheavals that could jeopardize universal peace·
We believe that an important contribution to the ensuring of international security could be made by measures designed to bring under control the process of economic interdependence of States, measures that would ensure predictability and stability in inter-State relations and ultimately ensure the safe and mutually beneficial character of world economic exchanges. To fulfil that task, all countries of the world, big and small, industrialized and developing, irrespective of their social systems and levels of development, should unite their efforts and work together.
The co-operation of States in the environmental and humanitarian spheres is an integral part of the process a moulding a comprehensive system of security. It is inadmissible to extend ideological differences to international relations or to use the problem of human rights and social development for the purposes of fomenting confrontation, just as it is inadmissible to apply double standards.
.We call on all States Members of the United Nations to be guided in their policies by the primacy of common human values and international law, to resolve disputes through negotiation/ and to rid themselves of the burden of confrontation and suspicion.
The Ukrainian SSR intends to co-operative actively with other States in ensuring world peace and security, in a spirit of good will and in the awareness of the joint responsibility for the future of human civilization. That position is fully in conformity with the historic purposes and principles of the foreign policy of the Soviet State, whose seventieth anniversary will be celebrated on 7 November this year.
In our minds, in our hearts, the socialist Revolution of 1917 is a matter of supreme national pride for the Soviet people. The Revolution gave rise to unprecedented enthusiasm and a creative vigour on the part of the broad masses of people and became the finest hour for the victorious people who had done away, once and for all, with the exploitation of man by man. Scores of years have gone by since unemployment was eliminated in our land. We have no oppression of ethnic minorities, no poverty, no illiteracy. The working people live in confidence that they are protected by society; they live in confidence about their future.
The Great October Revolution continues even today in our deeds. In the Ukrainian SSR, as throughout the Soviet Union, a splendid process of perestroika is under way in all fields of life, for the purpose of accelerating the economic and social development of our socialist society.
It is highly symbolic that the first legislative act of the Soviet State was the Decree of Peace. Our new political thinking as applied to foreign policy and our conduct in the international arena are linked integrally with Lenin's behest about a democratic and just world. As the First Secretary of the Central Committee of the Communist Party of the Ukraine, Vladimir V. Shcherbitsky, stressed: "In carrying out that behest, our party and the Soviet State do everything they can to preserve and strengthen peace and to improve the complex and often explosive international situation."
The delegation of the Ukrainian SSR is convinced that the participants in this forty-second session of the United Nations General Assembly will raise their voices in favour of such a way of acting and that the General Assembly itself will become a place and a school for co-operation and collaboration on the part of States in devising a concept of security for all, security in keeping with the realities of the nuclear and space age.
